DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
	The amendment of claim 1 and cancellation of claim 9 are acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Arai et al. (US 2010/0178487) in view of Wadahara et al. (US 2010/00927770) and further in view of Fujiwara et al. (US 9,139,706).
	Regarding claim 1, Arai discloses a prepreg comprising a fiber layer (1) containing carbon fibers and thermosetting resin and an inter-formative layer (2) comprising thermosetting resin and thermoplastic resin particles (0097). Arai teaches the carbon fiber present in the invention in a weight ratio of 40 to 90% (0094), thus the 
	Arai does not disclose the carbon fibers being unidirectionally arranged discontinuous carbon fibers and having an areal weight of 120 to 300 g/m2 or a barrier layer at the boundary between the resin layer and fiber layer.
	Regarding the carbon fibers, Wadahara, in the analogous field of composite prepregs (0002) including a fiber sheet of unidirectional discontinuous reinforcing fibers (0013) and having an areal weight of 30 to 300 g/m2 (0143). 
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the carbon fibers of Arai to be unidirectionally arranged discontinuous fibers having an areal weight of 30 to 300 g/m2 as taught by Wadahara, as unidirectional fibers achieve a prepreg having desired mechanical properties and stability (0082), discontinuous fibers allow the base resin to flow in the orientation direction of the fibers (0083), and the claimed range of areal weight to produce a thinner composite (0143).
	Modified Arai does not disclose wherein a temperature at which a coefficient of interlayer friction is 0.05 or less is in a temperature range of from 40 to 80oC under the measurement method as claimed. However, Arai in view of Wadahara teaches the same carbon fibers as well as the same thermosetting resin and thermoplastic resins as taught in applicants specification (paragraph 0025, 0048, 0052, and 0055), thus the claimed coefficient of interlayer friction within the claimed temperature range of from 40 to 80oC would be expected from the prior art product.
the burden shifts to the applicant to show an unobvious difference. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)), see MPEP 2112. Applicant has not clearly shown an unobvious difference between the instant invention and the prior art’s product.
	Regarding the barrier layer, Fujiwara, in the analogous field of fiber reinforced prepregs (column 1, lines 5-10) teaches a polyurethane resin particle layer formed over the surface of the fiber reinforced layer (column 4, lines 25-40). 
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the prepreg of modified Arai to include a polyurethane particle layer between the resin layer and fiber layer, to improve the vibration damping properties of the composite (column 4, lines 45-53).
	Fujiwara teaches the polyurethane preferably having a glass transition temperature which does not exist within the range of -10 to 100oC, thus, would have a viscosity higher than that of the thermosetting resin in a temperature region of 40 to 80oC as the polyurethane is a solid within the claimed temperature range.
Regarding claims 2 and 3, Arai discloses the thermoplastic resin including polyethersulfone particles (0049 and 0054). Polyethersulfone is disclosed as an exemplary thermoplastic resin soluble with the thermosetting resin (specification 0052).
Regarding claims 4 and 5, Arai discloses the thermoplastic resin including polyamide particles (0053-0054). Polyamide is disclosed as an exemplary thermoplastic resin insoluble in the thermosetting resin (specification 0055).
	Regarding claims 6 and 7, modified Arai does not disclose wherein in measurement of the coefficient of interlayer friction, a temperature region in which said coefficient is 0.5 or less exists as a temperature region having a width of 20oC or more or that a temperature at which an increase rate of the coefficient at a pulling length of 2 mm with respect to the coefficient at a pulling length of 1 m is within 40% is from 10oC less to 10oC more than the temperature at which the coefficient is the lowest at a pulling length of 1 mm. However, Arai in view of Wadahara teaches the same carbon fibers as well as the same thermosetting resin and thermoplastic resins as taught in applicants specification (paragraph 0025, 0048, 0052, and 0055), thus the claimed coefficient of interlayer friction within the claimed temperature range of from 40 to 80oC would be expected from the prior art product.
	Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie PTO’s inability to manufacture products or to obtain and compare prior art products." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)), see MPEP 2112. Applicant has not clearly shown an unobvious difference between the instant invention and the prior art’s product.
	Regarding claim 8, Arai discloses quasi-isotropically laid up and molded prepreg sheets having a compressive strength after impact greater than 250 MPa (0214, Fig. 2 and Tables 1-4).

Response to Arguments
Applicant’s amendments filed 07/13/2021 have been entered. Due to the amendments incorporating the subject matter of claim 9, the double patenting rejection has been withdrawn.

Applicant’s arguments filed 07/13/2021 have been fully considered but they are not persuasive. Applicant argues that the polyurethane resin particles are disposed on the surface of the prepreg, thus in the combined teachings with the prepreg of modified Arai, the resultant prepreg would contain polyurethane resin particles on the surface and not between the resin layer and the fiber layer.
	The examiner respectfully disagrees. As argued by applicant Fujiwara teaches the polyurethane particles on the surface of the fiber reinforced layer. Thus, in the combined product of modified Aria in view of Fujiwara, it would not have been obvious to have applied the particles to the outer surface of the resin layer as this layer is not the 

Applicant further argues that the evidence of the record shows the impact of the claimed structure on the resulting claimed properties. 
	Applicant’s arguments have been fully considered but they are not persuasive. As discussed above, the combination of the prior art discloses the structure where a barrier layer composed of resin (i.e., the urethane particle layer taught in Fujiwara) is present at the boundary between the resin layer and fiber layer in the prior art product. Fujiwara further teaches the polyurethane having a glass transition temperature which does not exist within the range of -10 to 100oC, and thus would necessarily have a viscosity higher than that of the thermosetting resin in a temperature region of 40 to 80oC as the polyurethane is a solid within the claimed temperature range. Thus the prior art teaches both the structure and properties as claimed and a prima facie case of obviousness has been established.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727.  The examiner can normally be reached on M-Th 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/ALICIA J SAWDON/Primary Examiner, Art Unit 1781